Wilson, P. J.
The plaintiff brought this suit to recover damages for personal injuries suffered by her through the alleged negligence of the defendant company in the demolition by a gas explosion of the house in which she and her family resided. Her husband, Benjamin S. Boseberry, was injured in the same accident, and in a suit for damages against this defedant recovered a judgment which upon appeal to the supreme court was recently affirmed. — United Oil Company v. Rose-berry, 30 Colo. 177.
*283At the trial in the district court these two suits were consolidated and tried upon the same evidence, to the same jury, and at the same time. The record, therefore, in both cases is the same, and upon the authority of that decided by the supreme court, the judgment in this must be affirmed.
Such will be the order. Affirmed.